12-520
     Ben-Zvi v. Pak

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 30th day of January, two thousand thirteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                PETER W. HALL,
 9                DEBRA ANN LIVINGSTON,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       REUVEN BEN-ZVI, AS ASSIGNEE,
14       REPRESENTATIVE AND ATTORNEY-IN-FACT
15       FOR AND OF SOON W. CHOI AND SAMUEL
16       PAK, AND SOON W. CHOI AND SAMUEL PAK,
17       INDIVIDUALLY,
18                Plaintiff-Appellants,
19
20                    -v.-                                               12-520
21
22       BO HI PAK, SUN MYUNG MOON AKA REVEREND
23       MOON, HAK JA HAN MOON, KI SOOK YOON
24       PAK, THE UNIFICATION CHURCH, THE
25       UNIFICATION CHURCH INTERNATIONAL, THE
26       HOLY SPIRIT ASSOCIATION FOR THE
27       UNIFICATION OF WORLD CHRISTIANITY, THE
28       FAMILY FEDERATION FOR WORLD PEACE AND

                                                  1
 1   UNIFICATION, BRUCE J. CASINO, ESQ.,
 2   BAKER HOSTETLER, LLP, AND KATTEN
 3   MUCHIN ROSENMAN, LLP,
 4            Defendant-Appellees,
 5   - - - - - - - - - - - - - - - - - - - -X
 6
 7   FOR APPELLANTS:            Reuven Ben-Zvi, Bronx, New York.
 8
 9   FOR APPELLEES:             Ted Poretz, Ellenoff Grossman &
10                              Schole LLP, New York, New York;
11                              Jeremy B. Cantor, Joseph Dunne,
12                              Gallo Vitucci Klar LLP, New
13                              York, New York.
14
15        Appeal from a judgment of the United States District
16   Court for the Southern District of New York (Briccetti, J.).
17
18        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
19   AND DECREED that the judgment of the district court be
20   AFFIRMED.
21
22        Appellants Reuven Ben-Zvi, Samuel Pak, and Soon W. Choi
23   appeal from the judgment of the United States District Court
24   for the Southern District of New York (Briccetti, J.),
25   denying plaintiffs-appellants’ motion to amend the complaint
26   and granting defendants-appellees’ motion to dismiss. The
27   appellants challenge the validity of a release signed by
28   Choi and Pak in 1999, as well as a final arbitration award
29   issued by Judge Colin P. Campbell in 2010 finding that
30   release to be valid, binding, and enforceable. We assume
31   the parties’ familiarity with the underlying facts, the
32   procedural history, and the issues presented for review.
33
34        We now take the unusual action of dismissing this
35   appeal nostra sponte.
36
37        The only two plaintiffs in this litigation are Samuel
38   Pak and Soon W. Choi; the allegations in the complaint do
39   not involve Reuven Ben-Zvi at all. Nor is he listed as a
40   party in the complaint. It is clear, then, that Ben-Zvi’s
41   only role is to represent Pak and Choi in some manner or
42   capacity. Accordingly, the appeal will be dismissed as to
43   Ben-Zvi.
44
45


                                  2
 1        Ben-Zvi’s involvement in this appeal creates an
 2   additional complication. It is at best unclear whether Ben-
 3   Zvi is licensed to practice law in the United States. More
 4   to the point, Ben-Zvi’s notice of appearance does not
 5   certify that he is admitted to practice before this Court,
 6   and, indeed, a review of this Court’s internal database
 7   confirms that he is not. Consequently, Ben-Zvi has no
 8   authority to represent Choi and Pak in this litigation. See
 9   Local Rule 46.1(a); see also Eagle Assocs. v. Bank of
10   Montreal, 926 F.2d 1305, 1308 (2d Cir. 1991) (“[28 U.S.C. §
11   1654] does not allow for unlicensed laymen to represent
12   anyone else other than themselves.”) (citation omitted).
13
14        Choi and Pak signed the notice of appeal and could have
15   prosecuted their appeal pro se. Alternatively, they could
16   have retained a lawyer admitted to appear before this Court.
17   Instead, they chose Ben-Zvi to represent them. Purportedly
18   acting as their “attorney-in-fact,” Ben-Zvi has listed
19   himself as lead counsel of record and has made multiple
20   filings on Choi and Pak’s behalf. Because these filings
21   were made by a non-party to this litigation who has no
22   authority to appear before this Court in a representative
23   capacity, they will be stricken from the record.
24
25        It follows that Choi and Pak have failed to comply with
26   the Federal Rules of Appellate Procedure and our Local Rules
27   requiring parties to file conforming briefs in a timely
28   fashion. See, e.g., Fed. R. App. P. 31; Local Rule 31.2(d).
29   As a result, their appeal is dismissed for failure to
30   prosecute.
31
32        For the foregoing reasons, we hereby AFFIRM the
33   judgment of the district court. All pending motions are
34   hereby DENIED AS MOOT.
35
36                              FOR THE COURT:
37                              CATHERINE O’HAGAN WOLFE, CLERK
38
39




                                  3